Title: From John Adams to Robert R. Livingston, 9 June 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            Paris June 9. 1783
          The enclosed No. 121 of the Politique Hollandais, having translated a few Sentences of mine, and the Author intending to insert more, as he has already inserted a good deal of the Same Correspondence, I think it proper to transmit You, a Short Relation of it.
          In 1780, at Paris, a Number of Pamphlets of Mr Galloway were sent me from England. I wrote to a Friend an Answer to them. He Sent it to London to be published. But whether the Printers were afraid, or from what other Motif I know not I heard nothing of them untill the Spring and Summer of 1782 when Some of them appeared in Print in Parkers General Advertiser, under the Title of “Letters from a distinguished American &c” but with false dates.
          There are in those Letters so many of the Characteristick Features of the Provisional Treaty of 30 Nov. 1782, that the Publication of them in England, at the Time when they appeared, may be Supposed to have contributed, more or less, to propagate such Sentiments as the more private Circulation of them before had Suggested to a few.
          And as they were written by one of your Ministers at the Conferences for Peace, who repeated and extended the Same Arguments to the British Ministers in the Course of the Negotiation, it is proper that you should be informed of them.— Whether I have in any former Letter mentioned this subject or not, I do not recollect. if I have I pray you to excuse the Repetition, and have the Honour / to be with very great Esteem, sir your / most obedient and most humble servant
          John Adams.
        